





CITATION:
R. v. Moore, 2011 ONCA 413



DATE: 20110530



DOCKET: C52393



COURT OF APPEAL FOR ONTARIO



Rosenberg, Lang and Watt JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Trevor Moore



Appellant



Brian Snell, for the appellant



Brian G. Puddington, for the respondent



Heard and endorsed: May 20, 2011



On appeal from sentence imposed by Justice Lawrence J. Klein
          of the Ontario Court of Justice dated December 9, 2009.



APPEAL BOOK ENDORSEMENT



[1]

We see no error with the global sentence given the appellants record,
    the nature of the drugs and that the appellant was on probation at the time for
    the same offence.

[2]

We do agree with counsel that the trial judge erred in failing to give
    credit for the pre-sentence custody. Accordingly, the sentence on count # 6 is
    reduced to 22 months imprisonment. Leave to appeal sentence is granted, the
    appeal is allowed and the sentence reduced accordingly.


